Mr. Justice Clayton
delivered the opinion of the court.
In this cause, it appears that the estate of*fchñ¿.¿ftcedent had been reported to be insolvent, and that cc appointed to act upon it, at the April term If i the June term, 1841, the commissioners mi^^jppg received by the court, and they were discharged froih:f consideration of the subject. At the Fe|rU| the court, the appellant caused a summoñ%io be issúé'd administrator to appear at the next term of 1 cause why the report of the commissioners should not be set aside, and other commissioners appointed to re-state the account. At the ensuing term, this petition was dismissed, or, in the language of the entry, the motion was overruled; to which exceptions were filed.
Afterwards, at the April term, 1842, of the court, Smith filed a petition, in which he stated that his claim had not been filed before the commissioners, because he had no notice of the time of their sitting, and praying that referees might be appointed to pass upon it.
This prayer was rejected, and the petition also dismissed. The statute, in substance, enacts, that notice shall be given by advertisement, by the commissioners, of the time and place *324of their meeting; and that six months, or such further time, not exceeding eighteen months, as the court shall direct, shall be allowed to the creditors to bring in their claims. Upon the coming in of the report, the court shall order the fund to be paid out to the creditors reported to have claims, in proportion to their respective amounts. But if any creditor, whose claim is wholly or in part rejected by the commissioners, be dissatisfied with the report, the court may refer such claim to referees, whose report, at the next term of the court, shall be final. By the wish of the administrator, suit may be brought on a claim in a court of law, to have it settled; in such case, the judgment of the court shall determine the claim, and it shall be reported by the commissioners. If the creditor fail to make out his claim before the commissioners, or before the referees, or by action a,t common law, in the manner directed by the act, he is to be forever barred of his debt or demand. H. h H. 409-10.
In this cause, the creditor failed to establish his claim in either of the specified modes. He seeks to avoid the effect of the report of the commissioners, by the allegation that he had no notice of their sitting. The law directs that notice shall be given by advertisement, and it may very well be, that the advertisements were properly made, and yet the appellant have had no actual notice. He has placed himself in the situation of a party attacking the proceedings of a court of competent jurisdiction, and must, therefore, show the errors in such proceedings, if any exist. He has put nothing upon the record to enable us to judge of their correctness. He has given no copy of the order appointing the commissioners, or of anything else connected with their acts, except the naked report. It is impossible for us to say, upon the inspection of that, whether the requisitions of the law have been complied with or not. The ordinary presumption, in favor of the acts of a court of competent jurisdiction, therefore arises, and we must take the act of the court, in adopting the report, to be correct.
The court could not, at a term subsequent to that on which the report rvas received and confirmed, have set it aside, unless for some reason the previous order had been null and void. *325The orders of the court, appointing the commissioners and directing the time when they were to make their report, were matters of record, to which the appellant might at all times have had access. At the time of the return of the report, he might have opposed it; and, for good cause shown, the court would, no douht, have re-committed it. Smith v. Dutton, 16 Maine Rep. Stetson v. Bass, 9 Pick. 27. Birt the matter rested for upwards of a year after it had been received and acted on; and even then no evidence appears to have been offered of any irregularity or impropriety in the acts of the commissioners, or ■in the order of the court. The court could not, then, without the violation of all rule, have set aside the former order.
The petition for the appointment of referees, was filed a month after the other was dismissed, and seems to have no necessary connection with it, although attached to the same record. No notice was served upon the opposite party; these circumstances, in themselves, warrant the decision of the probate court. But we think it was also right upon the merits.
The provision of the statute, in regard to the appointment of referees, is, so far as relates to creditors, subsidiary to the appointment of commissioners; and it is only called into exercise, when the claim has been submitted to the commissioners, and has been, in whole or in part, rejected by them. The appellant had never presented his claim, and could not, therefore, be within the range of this provision.
It may be almost superfluous to add, that we do not here design to settle the construction of the statute, in a case in which it is shown that the commissioners acted without giving proper notice. This record does not present the point, and we leave it for determination when it may arise.

The judgment of the probate court is affirmed.